PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of

:
LI, CHUNHUA, et al.

:
Application No.: 16/454,159

:	DECISISON ON PETITION
Filed: June 27, 2019
Attorney Docket No.: 038835.00201 




:


This is a decision on the petition filed December 31, 2020, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed October 09, 2020.  A Notice of Abandonment was mailed on November 23, 2020.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition has not satisfied requirement (1).

Regarding requirement (1) the declaration received on December 31, 2020, cannot be accepted, as it fail to comply with 37 CFR 1.63, the declaration fails to identify the application to which it is directed, there is no attached application.  Petitioner must use the current declaration (37 CFR 1.63) form (AIA /01).  This form may be obtain from our website www.uspto.gov form number PTO/AIA /01.  
   
Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)